DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 07/05/2022. Claims 1-20 are pending and have been examined. Hence, this action has been made FINAL.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Amendments to the claims by the Applicant have been considered and addressed below. 
With respect to the 35 USC § 103 rejections, the Applicant provides several arguments in which the Examiner will respond accordingly, below.

Claim Rejections - 35 U.S.C. § 103:
Arguments: 
Claims 1-2, 8, 12, 15, 17 have been rejected under 35 U.S.C. § 103(a) as being unpatentable over Fang in view of L'Huillier. This rejection is respectfully traversed. 
[1] Claim 1 is amended to recite, in part, that "when the polarity of the sentiment of the phrase is negative the predetermined content comprises contact information of an entity associated with the phrase." Support for such features may be found, for example, in at least paragraph [0025] of the application as filed. No new matter is added. Neither Fang nor L'Huillier, alone or in combination, teaches or suggests this features. As such, amended claim 1 is distinguishable over Fang and L'Huillier, as is claim 2, which depends therefrom. 
[2] While differing in scope, claims 8 and 15 are amended to include similar features and are distinguishable over the cited art for the same reasons, as are claims 12 and 17, which depend therefrom. Withdrawal of this rejection is respectfully requested. 
Claims 3, 6, 10, 13-14, 18-19 have been rejected under 35 U.S.C. § 103(a) as being unpatentable over Fang and L'Huillier as applied to claims 1, 8, and 15 above, and further in view of Abishek Kumar. 
Claims 3, 6, 10, 13, 14, 18, and 19 each depend from one of claims 1, 8, and 15, which are distinguishable over Fang and L'Huillier for the reasons set forth above. Abishek Kumar fails to cure these deficiencies. Therefore, claims 3, 6, 10, 13, 14, 18, and 19 are distinguishable over the combination of references based at least on their dependence from a base claim. Withdrawal of this rejection is respectfully requested. 
Claim 4 has been rejected under 35 U.S.C. § 103(a) as being unpatentable over Fang and L'Huillier as applied to claims 1, 8, and 15 above, and further in view of Dillard. 
Claim 4 depends from claim 1, which is distinguishable over Fang and L'Huillier for the reasons set forth above. Dillard fails to cure these deficiencies. Therefore, claim 4 is distinguishable over the combination of references based at least on its dependence from claim 1. Withdrawal of this rejection is respectfully requested. 
Claims 5, 7, 9, and 20 have been rejected under 35 U.S.C. § 103(a) as being unpatentable over Fang and L'Huillier as applied to claims 1, 8, and 15 above, and further in view of Lim. 
Claims 5, 7, 9, and 20 each depend from one of claims 1, 8, and 15, which are distinguishable over Fang and L'Huillier for the reasons set forth above. Lim fails to cure these deficiencies. Therefore, claims 5, 7, 9, and 20 are distinguishable over the combination of references based at least on their dependence from a base claim. Withdrawal of this rejection is respectfully requested. 
Claims 11 and 16 have been rejected under 35 U.S.C. § 103(a) as being unpatentable over Fang and L'Huillier as applied to claims 1, 8, and 15 above, and further in view of Singh. 
Claims 11 and 16 depend from claims 8 and 15, respectively, which are distinguishable over Fang and L'Huillier for the reasons set forth above. Singh fails to cure these deficiencies. Therefore, claims 11 and 16 are distinguishable over the combination of references based at least on their dependence from a base claim. Withdrawal of this rejection is respectfully requested.

Independent claims 1, 8, and 15 as amended:

1. (Currently Amended) A method of providing sentiment analysis, comprising: 
training a computer system to identify a polarity of a sentiment for a plurality of phrases; 
receiving, at the computer system, an input from a website, the input comprising a text string including a phrase; 
determining, by the computer system, the polarity of the sentiment of the phrase by comparing the phrase to the plurality of phrases; and 
sending, by the computer system, a command to the website that causes the website to display predetermined content based on the determined polarity of the sentiment of the phrase, wherein when the polarity of the sentiment of the phrase is negative the predetermined content comprises contact information of an entity associated with the phrase.


Examiner response to Arguments:
Applicant's arguments filed on 07/05/2022 have been fully considered but they moot in view of new ground for rejection. 
[Arguments (as labeled above):]
[1]-[2]: About amended claim 1, Applicant notes that “Neither Fang nor L'Huillier, alone or in combination, teaches or suggests this features. As such, amended claim 1 is distinguishable over Fang and L'Huillier, as is claim 2, which depends therefrom.” 
The Examiner agrees that previously cited references (Fang, Ji et al. (US 10037491 B1; hereinafter referred to as Fang et al.) further in view of L'Huillier; Gaston et al. (US 9317566 B1; hereinafter referred to as L'Huillier et al.)) do not teach the added language of “wherein when the polarity of the sentiment of the phrase is negative the predetermined content comprises contact information of an entity associated with the phrase.” However, due to the change on scope, further search was performed and new reference Cabrera-Cordon; Luis Eduardo et al. (US 20180077088 A1) does teach these features, specifically in ¶ [0037]: “In response to detecting a negative sentiment, the personalized automated agent 116 escalates the user's request to a higher urgency level to provide a more appropriate response or solution. For example and as illustrated, the personalized automated agent 116 queries the knowledge database 110 for a person to route the request 204 to or to suggest to the user 130 to contact for the help that the user 130 needs, and provides the contact information of the person to the user 130. For example, the higher urgency level response 212 (e.g., providing another expert's email contact information)…”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, Ji et al. (US 10037491 B1; hereinafter referred to as Fang et al.) further in view of L'Huillier; Gaston et al. (US 9317566 B1; hereinafter referred to as L'Huillier et al.) and Cabrera-Cordon; Luis Eduardo et al. (US 20180077088 A1; hereinafter referred to as Cabrera-Cordon et al.).
 
As to independent claim 1, Fang et al. teaches a method of providing sentiment analysis (see Col 2, line 20: “Context-based sentiment analysis is disclosed.”), comprising:
training a computer system to identify a polarity of a sentiment for a plurality of phrases (see Col. 4, lines 22-43, Col. 5, lines 29-38, and Col. 10, line 57 - Col. 9, line 22: “In this example, context-sensitive comment analyzer 200 includes an optional initial classifier 202, a context-sensitive comment data detector 204, a context type classifier 206, and a comment classifier comprising a positive model-based comment classifier 208 and a negative model-based comment classifier 210. […] In some embodiments, a comment is preprocessed and divided into multiple pieces. Process 200 analyzes an individual piece of comment data. For example, in some embodiments, each sentence in a multi-sentence comment is a separate piece of data to be analyzed. Other ways of processing data can be used, such as grouping several individual sentences to form a piece of comment data, further segmenting a sentence into multiple pieces of sub-clauses and/or phrases, etc. […] In some embodiments, a context such as a question/posting/topic may not be manually classified ahead of time, and new context can be generated and used. Classifier 206 is implemented using a machine learning technique similar to what is described in FIGS. 3A-3B. A training set of manually labeled sample data (e.g., a set of sample survey questions manually classified using a context configuration tool described above) is used to train a learning machine model such as an SVM, a Bayesian classifier, a decision tree, etc. The inputs of the training set are features of the context information, and the outputs are the known classifications of the context (i.e., whether the context is positive sentiment-entailing, negative sentiment-entailing or neutral). The adaptation process is performed to train the learning machine model. The features can include various textual queues such as keywords or key phrases used in the question or topic. In some embodiments, a dictionary of keywords or key phrases that map individual entries to either a positive sentiment-entailing type or a negative sentiment-entailing type is pre-established, and N-gram analysis is used to extract the keywords or key phrases from the context. The extracted keywords or key phrases are looked up in the dictionary and scored (e.g., based on counts of these two types) to determine whether the context is positive sentiment-entailing or negative sentiment-entailing.”);
receiving, at the computer system, an input from a website, the input comprising a text string including a phrase (see Col 7, lines 28-49: “In some embodiments, the context is distinct from the comment being analyzed. For example, the context can include the text of a question (e.g., a survey question) made by a first user (e.g., a surveyor) and the comment can include the answer supplied by a second user (e.g., a respondent) in response to the question. For example, in response to the question of “What improvements would you like to see on your next visit?” a survey respondent supplies the answer “faster service.” The text of the question is the context in this example. In some embodiments, the context includes the text of a topic that is introduced on a blog, a social networking site, or a website, and the comment includes the text of the follow up postings that are made in response. For example, on a restaurant's website, a request is posted stating “Please send us your ideas for improvements,” and website users can send in comments such as “shorter delivery time,” “better online order forms,” etc., in response. The text of the initial request is the context in this example. As another example, the restaurant may post on their Facebook® page the same posting, and Facebook® users can make comments in response. The text of such postings is the context in these examples.”);
determining, by the computer system, the polarity of the sentiment of the phrase by comparing the phrase to the plurality of phrases (see Col. 5 lines 29-38 and Col. 5, lines 43-67: “In some embodiments, a comment is preprocessed and divided into multiple pieces. Process 200 analyzes an individual piece of comment data. For example, in some embodiments, each sentence in a multi-sentence comment is a separate piece of data to be analyzed. Other ways of processing data can be used, such as grouping several individual sentences to form a piece of comment data, further segmenting a sentence into multiple pieces of sub-clauses and/or phrases, etc. In some embodiments, the initial classification is performed using a conventional sentiment analyzer that makes an initial assessment of the sentiment associated with the piece of comment data. The conventional sentiment analyzer can include a static analyzer employing a standard model that is based on the text of the comment data only. The implementation of such a conventional sentiment analyzer is known to those skilled in the art. Initial Classifier 202 makes an initial determination of the sentiment of the piece of comment data as positive, negative, neutral, or mixed. For example, in an example standard model, if a sentence has certain words such as “excellent,” it is deemed to indicate a positive sentiment; if the sentence has certain words such as “poor,” it is deemed to indicate a negative sentiment; and if the sentence has certain words such as “average,” it is deemed to indicate a neutral sentiment. Moreover, a sentence that includes both “excellent” and “poor” (e.g., “The food was excellent but the service was poor.”) is deemed to indicate a mixed sentiment. In this example, a piece of comment data identified as positive, negative, or neutral is further processed. Specifically, the context of that data is identified by the context-sensitive comment data detector 204. A piece of comment data that is identified as mixed is not further processed and its final sentiment classification is mixed.”)
However, Fang et al. does not explicitly teach wherein the method comprises:
sending, by the computer system, a command to the website that causes the website to display predetermined content based on the determined polarity of the sentiment of the phrase.
L'Huillier et al. does teach wherein the method comprises:
sending, by the computer system, a command to the website that causes the website to display predetermined content based on the determined polarity of the sentiment of the phrase (see Col. 4, lines 8-21 and Col. 20, line 59-67: “As used herein, the term “consumer interface” refers to any digitally rendered user interface displayed on a visual display device for enabling a consumer to interface with a promotion and marketing service. An exemplary consumer interface may enable a consumer to view one or more promotions, purchase one or more promotions, share one or more promotions with other consumers, receive messages and/or promotions from other consumers, receive messages from the promotion and marketing service, and the like. Exemplary consumer interfaces may be rendered in any desired form including, but not limited to, as a mobile application for display on a mobile computing device (e.g., a smartphone), a webpage or website for display on a mobile or non-mobile computing device via the Internet, and the like. […] FIGS. 8A and 8B illustrate exemplary user interfaces 800a and 800b, respectively, each recommending a particular merchant to a consumer and including an attribute descriptor for the merchant and an associated overall sentiment score determined based on consumer reviews for that merchant (e.g., by averaging sentiment scores for the consumer reviews for that merchant). For example, FIG. 8A indicates an Italian restaurant, an attribute descriptor of “pasta” and an overall sentiment score of “8 out of a total of 10.” FIG. 8B indicates a Japanese restaurant, an attribute descriptor of “sushi” and an overall sentiment score of “9 out of a total of 10.””)
Fang et al. and L'Huillier et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in sentiment analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang et al. to incorporate the teachings of L'Huillier et al. of sending, by the computer system, a command to the website that causes the website to display predetermined content based on the determined polarity of the sentiment of the phrase which provides the benefit of  enabling a consumer to interface with a promotion and marketing service (Col. 4, lines 8-21 of L'Huillier et al.).

However, Fang et al. in combination with L'Huillier et al. do not explicitly teach wherein when the polarity of the sentiment of the phrase is negative the predetermined content comprises contact information of an entity associated with the phrase.
Cabrera-Cordon et al. does teach wherein the method comprises:
wherein when the polarity of the sentiment of the phrase is negative the predetermined content comprises contact information of an entity associated with the phrase (see ¶ [0037]: “In response to detecting a negative sentiment, the personalized automated agent 116 escalates the user's request to a higher urgency level to provide a more appropriate response or solution. For example and as illustrated, the personalized automated agent 116 queries the knowledge database 110 for a person to route the request 204 to or to suggest to the user 130 to contact for the help that the user 130 needs, and provides the contact information of the person to the user 130. For example, the higher urgency level response 212 (e.g., providing another expert's email contact information)…”).
Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in sentiment analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang et al. in combination with L'Huillier et al. to incorporate the teachings of Cabrera-Cordon et al. of wherein when the polarity of the sentiment of the phrase is negative the predetermined content comprises contact information of an entity associated with the phrase which provides the benefit of  providing an improved user experience and improved user interaction efficiency ([0006] of Cabrera-Cordon et al.).

As to independent claim 8, Fang et al. further teaches a computing system for providing sentiment analysis  (see Col. 4, lines 22-43: “In this example, context-sensitive comment analyzer 200 includes an optional initial classifier 202, a context-sensitive comment data detector 204, a context type classifier 206, and a comment classifier comprising a positive model-based comment classifier 208 and a negative model-based comment classifier 210. Details of the components are described below. The components described herein can be implemented as software components executing on one or more computer processors, as hardware such as programmable logic devices and/or Application Specific Integrated Circuits designed to perform certain functions, or a combination thereof. In some embodiments, the components can be embodied by a form of software products which can be stored in a nonvolatile storage medium (such as optical disk, flash storage device, mobile hard disk, etc.), including a number of instructions for making a computer device (such as personal computers, servers, network equipment, etc.) implement the methods described in the embodiments of the present application. The components may be implemented on a single device or distributed across multiple devices. The functions of the components may be merged into one another or further split into multiple sub-components.”), comprising:
a communications interface that is in communication with a website  (see Col. 3, lines 23-52: “In addition to providing processor 102 access to storage subsystems, bus 114 can also be used to provide access to other subsystems and devices. As shown, these can include a display monitor 118, a network interface 116, a keyboard 104, and a pointing device 106, as well as an auxiliary input/output device interface, a sound card, speakers, and other subsystems as needed. For example, the pointing device 106 can be a mouse, stylus, track ball, or tablet, and is useful for interacting with a graphical user interface. The network interface 116 allows processor 102 to be coupled to another computer, computer network, or telecommunications network using a network connection as shown. For example, through the network interface 116, the processor 102 can receive information (e.g., data objects or program instructions) from another network or output information to another network in the course of performing method/process steps. Information, often represented as a sequence of instructions to be executed on a processor, can be received from and outputted to another network. An interface card or similar device and appropriate software implemented by (e.g., executed/performed on) processor 102 can be used to connect the computer system 100 to an external network and transfer data according to standard protocols. For example, various process embodiments disclosed herein can be executed on processor 102, or can be performed across a network such as the Internet, intranet networks, or local area networks, in conjunction with a remote processor that shares a portion of the processing. Additional mass storage devices (not shown) can also be connected to processor 102 through network interface 116.”);;
a processor  (see Col. 3, lines 23-52: processor 102);; and
a memory having instructions stored thereon that, when executed by the processor, cause the processor to perform the limitations disclosed in claim 1  (see Col. 1, lines 53-67: “The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.”);.

As to independent claim 15, Fang et al. further teaches a non-transitory computer-readable medium having instructions stored thereon that, when executed, cause a computing device to perform the limitations disclosed in claim 1  (see Col. 1, lines 53-67 citation as in claim 8 and Col. 2, lines 53-67: “The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.”).

Regarding claims 2, 12, and 17, Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. teach the limitations as in claims 1, 8, and 15.
However, Fang et al. does not explicitly teach wherein training the computer system comprises:
classifying each of a plurality of comments as being positive or negative based on scores associated with each of the plurality of comments;
generating the plurality of phrases from the plurality of comments; and 
assigning each of the plurality of phrases the polarity of the sentiment based at least in part on the scores associated with each of the plurality of comments.
L'Huillier et al. does teach wherein the method comprises:
 wherein training the computer system comprises:
classifying each of a plurality of comments as being positive or negative based on scores associated with each of the plurality of comments (see Col. 11, lines 50-54, Col. 11, line 61- Col. 12, line 5, Col. 15, lines 12-17, Col. 16, lines 24-34, Col. 17, lines 11-27: “In one embodiment, a trained machine learning system may be used. In another embodiment, a set of rules based on parameterized heuristics which depend on thresholds may be used. The parameters may be trained by controlling performance metrics within a training/testing dataset. […] A consumer review for a commercial entity/object may include one or more textual units (e.g., sentences, phrases), each textual unit including a sentiment regarding the commercial entity/object or regarding an attribute descriptor of the commercial entity/object. The sentiment scoring engine 214 may generate a sentiment score for each textual unit in a consumer review. For example, the sentiment scoring engine 214 may take as input the entire text of a consumer review, and output a list (or array or other suitable data structure) of the sentiments scores for the different textual units of the consumer review. […] In step 412, the apparatus 200 may generate a word polarity score of the word using the sentiment scoring engine 214. The word polarity score is a numerical score that indicates whether a sentiment expressed by a word, phrase, sentence, paragraph or set of paragraphs is positive, negative or neutral or unknown. […] …In another embodiment, a trained machine learning system may be used to generate the sentiment score based on the word polarity score, the word negation score and the word intensity score. […] In this manner, as illustrated in FIG. 4, the apparatus 200 may generate sentiment scores for each textual unit of a consumer review. […] FIG. 5 is a flowchart illustrating an exemplary computer-implemented method 500 of generating a sentiment score for a consumer review based on sentiment scores for the different textual units in the consumer review.”);

generating the plurality of phrases from the plurality of comments (see Col. 14, lines 39-57: “) In step 402, the apparatus 200 may receive a consumer review (e.g., from a non-transitory computer-readable storage device, from an external consumer computing device, via a network device, or the like). In step 404, the apparatus 200 may create a data structure (e.g., an array named spList) for storing sentiment scores for the different textual units in the consumer review. In step 406, the apparatus 200 may programmatically parse the consumer review to split the consumer review into its different constituent textual units, for example, by detecting and splitting a series of words along period punctuations. In step 408, for each textual unit, the apparatus 200 may create a data structure (e.g., an array named wsList) for storing the sentiment scores for the different words in each textual unit, and the apparatus 200 may save the data structure on a non-transitory computer-readable storage device. In step 410, the apparatus 200 may programmatically parse each textual unit and split each textual unit into its different constituent words, for example by detecting and splitting the textual unit along spaces.”); and 
assigning each of the plurality of phrases the polarity of the sentiment based at least in part on the scores associated with each of the plurality of comments (see Col. 17, lines 39-64: “In step 502, the apparatus 200 may receive or access sentiment scores for the different textual units in a consumer review from a non-transitory computer-readable storage device, from an external consumer computing device via a network device, or the like. In step 504, the sentiment scoring engine 214 of the apparatus 200 may determine if the minimum of the sentiment scores exceeds (or is equal to) a predetermined positive minimum threshold and if the average of those scores exceeds (or is equal to) a predetermined positive average threshold. If so, then in step 506, the apparatus 200 may determine that the sentiment for the consumer review is “positive.” An exemplary positive minimum threshold may be about 0.3, but is not limited to this exemplary value. An exemplary positive average threshold may be about 1.5, but is not limited to this exemplary value. Otherwise, in step 508, the sentiment scoring engine 214 of the apparatus 200 may determine if the maximum of those scores is lower than (or is equal to) a predetermined negative maximum threshold and if the average of those scores is lower than (or is equal to) a predetermined negative average threshold. If so, then in step 510, the apparatus 200 may determine that the sentiment for the consumer review is “negative.” An exemplary negative maximum threshold may be about −0.1, but is not limited to this exemplary value. An exemplary negative average threshold may be about −2.0, but is not limited to this exemplary value.”).
Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in sentiment analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al.  to further incorporate the teachings of L'Huillier et al. of classifying each of a plurality of comments as being positive or negative based on scores associated with each of the plurality of comments; generating the plurality of phrases from the plurality of comments; and assigning each of the plurality of phrases the polarity of the sentiment based at least in part on the scores associated with each of the plurality of comments which provides the benefit of  enabling a consumer to read individual reviews and ratings, and may be allowed to view the weights associated with the ratings (Col. 9, lines 6-25 of L'Huillier et al.).

Claims 3, 6, 10, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, Ji et al. (US 10037491 B1; hereinafter referred to as Fang et al.) in combination with L'Huillier; Gaston et al. (US 9317566 B1; hereinafter referred to as L'Huillier et al.) and Cabrera-Cordon; Luis Eduardo et al. (US 20180077088 A1; hereinafter referred to as Cabrera-Cordon et al.) as applied to claims 1, 8, and 15 above; further in view of Abishek Kumar; Surendra (US 20210232943 A1; hereinafter referred to as Abishek Kumar et al.).

Regarding claim 3, 13, and 18, Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. teach the limitations as in claims 2, 12, and 15.
However, Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. do not explicitly teach:
generating the plurality of phrases comprises:
removing one or more of single-letter words, two-letter words, words on a pre-defined list, punctuation, or numbers from each of the plurality of comments to form sets of remaining words for each of the plurality of comments.
Abishek Kumar et al. does teach:
 generating the plurality of phrases comprises:
removing one or more of single-letter words, two-letter words, words on a pre-defined list, punctuation, or numbers from each of the plurality of comments to form sets of remaining words for each of the plurality of comments (see ¶ [0028]: “[0028] The method may include preprocessing the text of the submissions to put the text in a better format for analysis. For example, method 100 includes preprocessing the text of submissions (operation 104). Preprocessing may include removing stop words and noise factors, replacing missing values, lemmatizing words remaining after removing stop words, tokenizing the text (e.g., lexical analysis/splitting text strings into tokens), and/or converting text to embeddings (e.g., variables and/or vectors) that can be mapped in a multidimensional space. [0029] The method may include generating a summary from the text of the submissions to distill the meaning of the text to a form that is easy for a machine learning process to understand and analyze. For example, method 100 includes summarizing the text of a plurality of submissions (operation 106).” Here, the stopword removal is interpreted as associated with removing pre-defined list of words; set of remaining words is interpreted as associated with the the words remaining after stopword removal from each submission; lemmatizing remaining of words is interpreted as associated with lemmatizing words after stopword removal; and phrase generation is interpreted as associated with converting text to embeddings (e.g., vector).); and 
lemmatizing the sets of remaining words for each of the plurality of comments to generate the plurality of phrases (see ¶ [0028] citation as in prior limitation).
 Fang et al.  in combination with L'Huillier et al. and Cabrera-Cordon et al.  and Abishek Kumar et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in sentiment analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified in combination with L'Huillier et al. and Cabrera-Cordon et al. to incorporate the teachings of Abishek Kumar et al. of removing one or more of single-letter words, two-letter words, words on a pre-defined list, punctuation, or numbers from each of the plurality of comments to form sets of remaining words for each of the plurality of comments which provides the benefit of using fewer words in the downstream processes to improve the speed and efficiency of the downstream processes (abstract of Abishek Kumar et al.).

Regarding claim 6, 14, and 19, Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. teach the limitations as in claims 1, 8, and 15.
However, Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. do not explicitly teach:
extracting the phrase from the text string by removing one or more of single-letter words, two-letter words, words on a pre-defined list, punctuation, or numbers from the text string
lemmatizing any remaining words of the phrase prior to determining the polarity of the sentiment of the phrase . 

Abishek Kumar et al. does teach:
extracting the phrase from the text string by removing one or more of single-letter words, two-letter words, words on a pre-defined list, punctuation, or numbers from the text string (see ¶ [0028] citation as in previous claim and ¶ [0029]: “The method may include generating a summary from the text of the submissions to distill the meaning of the text to a form that is easy for a machine learning process to understand and analyze.” Here, the extracting the phrase from the text string is interpreted as associated with tokenizing the text (splitting the text strings into tokens).); and
lemmatizing any remaining words of the phrase prior to determining the polarity of the sentiment of the phrase (see ¶ [0028] and ¶ [0029] citation as in previous claims 3, 13, and 18: Here, the prior to determining the polarity of the sentiment of the phrase is considered as associates with this process which is part of a preprocessing step.).
 Fang et al.  in combination with L'Huillier et al. and Cabrera-Cordon et al.  and Abishek Kumar et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in sentiment analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified in combination with L'Huillier et al. and Cabrera-Cordon et al.  to incorporate the teachings of Abishek Kumar et al. of extracting the phrase from the text string by removing one or more of single-letter words, two-letter words, words on a pre-defined list, punctuation, or numbers from the text string  and lemmatizing any remaining words of the phrase prior to determining the polarity of the sentiment of the phrase which provides the benefit of using fewer words in the downstream processes to improve the speed and efficiency of the downstream processes (abstract of Abishek Kumar et al.).

Regarding claim 10, Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. teach the limitations as in claim 8.
However, Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. do not explicitly teach wherein:
the predetermined content comprises a color being displayed around the input, the color being selected based on the polarity of the sentiment of the phrase.

Abishek Kumar et al. does teach wherein:
the predetermined content comprises a color being displayed around the input, the color being selected based on the polarity of the sentiment of the phrase (see ¶ [0052]: […] In some embodiments, specific color codes may be applied to show whether a submission is tagged as positive, negative, or neutral sentiment.).
 Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al.  and Abishek Kumar et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in sentiment analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Fang et al.  in combination with L'Huillier et al. and Cabrera-Cordon et al. to incorporate the teachings of Abishek Kumar et al. of the predetermined content comprising a color being displayed around the input, the color being selected based on the polarity of the sentiment of the phrase which provides the benefit of helping the user (e.g., help elderly people) ([0052] of Abishek Kumar et al.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fang, Ji et al. (US 10037491 B1; hereinafter referred to as Fang et al.) in combination with L'Huillier; Gaston et al. (US 9317566 B1; hereinafter referred to as L'Huillier et al.)  and Cabrera-Cordon; Luis Eduardo et al. (US 20180077088 A1; hereinafter referred to as Cabrera-Cordon et al.) as applied to claims 1, 8, and 15 above; further in view of Dillard; Logan L. et al. (US 8554701 B1; hereinafter referred to as Dillard et al.).

Regarding claim 4, Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. teach the limitations as in claim 2.
However, Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. do not explicitly teach wherein:
training the computer system further comprises:
removing comments that are classified as being neutral.

Dillard et al. does teach wherein:
wherein:
training the computer system further comprises:
removing comments that are classified as being neutral  (see Col. 4, line 66 - Col. 5, line 19 and Col. 8, lines 42-61: “The quote extraction module 134 may also determine the sentiment expressed by the extracted quotes or other collection of sentences or phrases contained in text-based comments in the customer review data 132. […] According to one embodiment, the classification of sentiment in the extracted quotes or sentences may be performed using a machine learning technique trained on sentences manually labeled for sentiment, as will be described below in regard to FIG. 5. The manually labeled sentences may be contained in training data 138 stored in the datastore 130 or other storage mechanism in the merchant system 120. In addition, the quote extraction module 134 may store other information required for the sentiment classification of the sentences in the training data 138, as will be described below. […] From operation 404, the routine 400 proceeds to operation 406, where the quote extraction module 134 classifies each of the individual sentences in the collection of sentences with a sentiment. In addition, once a sentiment for each sentence has been determined, the quote extraction module 134 removes those sentences having neutral sentiment from the collection of sentences before proceeding to identify the topics contained in the collection of sentences. Since a neutral sentiment sentence does not express a like or dislike of an item or aspect of the item, these sentences would likely not serve as salient quotes regarding a topic for a particular item that would provide a potential purchaser with a sense of how other customers feel regarding the topic. According to one embodiment, the quote extraction module 134 may use the method described below in regard to FIG. 5 to classify the sentences or phrases for sentiment and to discard those sentences having neutral sentiment from the collection of sentences. Alternatively, the quote extraction module 134 may utilize other methods known in the art for determining the sentiment for each sentence.”).
Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. and Dillard et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor sentiment analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al.  to incorporate the teachings of Dillard et al. of removing comments that are classified as being neutral  which provides the benefit of greatly improving the accuracy of the sentiment classification process. (Col. 14, lines 10-27 of Dillard et al.).

Claims 5, 7, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, Ji et al. (US 10037491 B1; hereinafter referred to as Fang et al.) in combination with L'Huillier; Gaston et al. (US 9317566 B1; hereinafter referred to as L'Huillier et al.)  and Cabrera-Cordon; Luis Eduardo et al. (US 20180077088 A1; hereinafter referred to as Cabrera-Cordon et al.) as applied to claims 1, 8, and 15 above; further in view of Lim; Melissa Nicole (US 20160342683 A1; hereinafter referred to as Lim et al.).

Regarding claim 5 and 20, Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. teach the limitations as in claims 1 and 15.
However, Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al.  do not explicitly teach wherein:
the predetermined content comprises a pre-determined text-based message that is selected based at least in part on the polarity of the sentiment of the phrase.
Lim et al. does teach wherein:
the predetermined content comprises a pre-determined text-based message that is selected based at least in part on the polarity of the sentiment of the phrase (see ¶ [0003]: “Examples of the disclosure are generally directed to a system and method for crafting a response based on sentiment identification. User input may be received and a segment of the user input that includes a specific instance of an item may be identified. A sentiment in the segment may be identified based on at least one content feature of the user input. The identified sentiment may be used to identify a sentiment directed towards the specific instance of an item, and a response may be generated based on the sentiment and the item.” Here, the pre-determined content (i.e., a textual response as disclosed in the specification) and the text-based message are interpreted as analogous to the generated response based on the item and sentiment.).
Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. and Lim et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in sentiment analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. to incorporate the teachings of Lim et al. of the predetermined content comprises a pre-determined text-based message that is selected based at least in part on the polarity of the sentiment of the phrase which provides the benefit of resulting efficiency improvements in user interactions ([0013 of Lim et al.].

Regarding claim 7, Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. teach the limitations as in claim 1.
However, Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. do not explicitly teach wherein:
the predetermined content comprises a textual response to the phrase 

Lim et al. does teach wherein:
the predetermined content comprises a textual response to the phrase (see Fig. 5 (element 502 and the “Generated Response”) and ¶ [0012]: “Referring to the figures, examples of the disclosure enable an intelligent agent or digital assistant to generate personalized responses based on sentiment identification within user input. In some examples, the intelligent agent or digital assistant identifies sentiment directed towards, or targeted at, a particular instance or type of item in the user input and uses the identified sentiment to craft a personalized response to address the sentiment expressed. In some other examples, the intelligent agent or digital assistant updates user preferences and automatically personalizes a user profile based on identified sentiment in user input.”). 
Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al.  and Lim et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in sentiment analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. to incorporate the teachings of Lim et al.  of the predetermined content comprising a textual response to the phrase which provides the benefit of resulting efficiency improvements in user interactions ([0013 of Lim et al.].

Regarding claim 9, Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. teach the limitations as in claim 8.
However, Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. do not explicitly teach wherein:
the predetermined content is selected based at least in part on the polarity of the sentiment of the phrase and on the content of the phrase.

Lim et al. does teach wherein:
the predetermined content is selected based at least in part on the polarity of the sentiment of the phrase and on the content of the phrase (see Fig. 5 (element 502 and the “Generated Response”) and ¶ [0003] and [0012] citations as in claims 5 and 7 above.: “A sentiment in the segment may be identified based on at least one content feature of the user input. […] generate personalized responses based on sentiment identification within user input).
Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al.  and Lim et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in sentiment analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. to incorporate the teachings of Lim et al.  of the predetermined content being selected based at least in part on the polarity of the sentiment of the phrase and on the content of the phrase which provides the benefit of resulting efficiency improvements in user interactions ([0013 of Lim et al.].

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, Ji et al. (US 10037491 B1; hereinafter referred to as Fang et al.) in combination with L'Huillier; Gaston et al. (US 9317566 B1; hereinafter referred to as L'Huillier et al.) and Cabrera-Cordon; Luis Eduardo et al. (US 20180077088 A1; hereinafter referred to as Cabrera-Cordon et al.) as applied to claims 1, 8, and 15 above; further in view of Singh; Bhupinder (US 20160042359 A1; hereinafter referred to as Singh).

Regarding claim 11 and 16, Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. teach the limitations as in claims 8 and 15.
However, Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. do not explicitly teach:
wherein the instructions are further configured to cause the processor to:
translate the text string into a different language prior to determining the polarity of the sentiment of the phrase.

Singh does teach:
wherein the instructions are further configured to cause the processor to:
translate the text string into a different language prior to determining the polarity of the sentiment of the phrase (see ¶ [0085-0088]: “[0085] At operation 604 of the method 600, at least one language associated with the interaction data is detected. At operation 606 of the method 600, textual content in a plurality of languages corresponding to the interaction data is generated at least in part based on translating the interaction data into two or more languages different than the detected language(s). The generation of the interaction data in the plurality of languages may be performed as explained with reference to FIGS. 2 and 3. [0086] At operation 608 of the method 600, at least one emotion score is determined for text corresponding to each language from among the plurality of languages. In at least one example embodiment, prior to emotion scoring, the translated data (also referred to herein as input text) is pre-processed (for example, by the pre-processing module 304 explained with reference to FIG. 3) by performing at least one of normalization and segmentation of the textual content corresponding to the data. […] [0088] […] The techniques disclosed herein suggest multi-lingual emotion analysis of interaction data based on mining of unstructured and structured data for an improved prediction of net experience score. Moreover, the multi-lingual emotion analysis involves emotion score aggregation/averaging over multiple language translations. Additionally, the emotion scores are corrected based on a variety of factors including those like text/conversational patterns, business heuristics, explicit customer survey feedback and the like. Such multi-lingual analysis of the input text may be performed to account for differences in strengths/connotations associated with words in different languages. For example, a word considered to less polar in English may be highly polar when translated into French. Moreover, different languages have different lexicons for positive, negative and neutral sentiments, various emoticons, mood types, acronyms, and the like. The results may then be normalized (for example, weighted average of the results may be performed) to accurately process the input text and thereby predict the net experience score more accurately. Further, the current approach is configured to consider a range of complex emotions, such as for example, emotions like anger, sarcasm, frustration, delight, humor and the like, while predicting NES. Moreover, the current approach has superior capabilities to handle code mixing in multiple languages.”).
Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al. and Singh are considered to be analogous to the claimed invention because they are in the same field of endeavor in sentiment analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang et al. in combination with L'Huillier et al. and Cabrera-Cordon et al.  to incorporate the teachings of Singh of wherein the instructions are further configured to cause the processor to: translate the text string into a different language prior to determining the polarity of the sentiment of the phrase which improve the customer interaction experience. ([0067] of Singh).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
08/24/2022